TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-21-00096-CV




                              In re Office of the Attorney General




                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                                            ORDER


PER CURIAM

               Relator, the Office of the Attorney General of Texas, has filed a petition for writ

of mandamus, along with an opposed emergency motion for temporary relief. See Tex. R. App.

P. 52.1, 52.10(a). Relator seeks to stay a hearing scheduled for March 2, 2021, at which

Relator’s motion to dismiss based on lack of subject matter jurisdiction and/or Plaintiffs’ verified

motion for temporary injunction will be heard. We partially grant the motion pending further

order of this Court and temporarily stay any portion of the March 2, 2021 hearing concerning the

motion for temporary injunction. See id. 52.10(b). The Court otherwise denies the motion

insofar as it seeks a stay of any portion of the hearing concerning Relator’s motion to dismiss.

The Court orders the real party in interest to file a response to the petition for writ of mandamus

on or before Monday, March 8, 2021.
              It is ordered on March 1, 2021.



Before Chief Justice Byrne, Justices Baker and Smith.